                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

DONNA JOHNS and PAMELA JEAN                     )
FRICK, on behalf of themselves and all          )
others similarly situated,                      )
                                                )
          PLAINTIFFS,                           )
                                                )
v.                                              )     Case No. 3:18-CV-00669-FDW-DCK
                                                )
                                                )   CONSENT MOTION FOR EXTENSION
ALLURA USA LLC, PLYCEM USA LLC                  )       OF TIME TO ANWSER OR
D/B/A ALLURA, PLYCEM USA, INC.,                 )       OTHERWISE RESPOND TO
ELEMENTIA USA, INC., ELEMENTIA,                 )   DEFENDANTS’ MOTIONS TO DISMISS
S.A. DE C.V.,                                   )
                                                )
          DEFENDANTS.                           )


         Plaintiffs Donna Johns and Pamela Jean Frick, and all similarly situated persons, by and

through their undersigned counsel, pursuant to Rule 6(b) of the Federal Rules of Civil Procedure,

respectfully move for an extension of time within which to respond to Plycem USA LLC,

Elementia USA, Inc., and Elementia S.A.B. de C.V. (“Defendants”) Motions to Dismiss

[Documents No. 36, 38, and 41]. In support of this motion, Plaintiffs show the Court as follows:

         1.     Plaintiffs filed their complaint on November 15, 2018 in Union County Superior

Court.

         2.     On December 17, 2018, Defendants filed their Motion of Removal under 28

U.S.C. §§ 1332, 1441, 1446 to bring this matter to the United States District Court, Western

District of North Carolina.

         3.     Plaintiffs timely filed the First Amended Complaint on February 1, 2019

(Document No. 27).




         Case 3:18-cv-00669-FDW-DCK Document 54 Filed 03/13/19 Page 1 of 4
       4.      On February 15, 2019, the Defendants filed Documents No. 36-43, including

(Document No. 36) Renewed Motion To Dismiss Defendant Elementia, S.A.B. De C.V. For

Lack Of Personal Jurisdiction.

       5.      On February 15, 2019, the Defendants filed Documents No. 36-43, including

(Document No. 38) Defendants’ Renewed Motion to Dismiss in Favor of Arbitration.

       6.      On February 15, 2019, the Defendants filed Documents No. 36-43, including

(Document No. 41) Defendants’ Motion to Dismiss Counts II-V of Plaintiffs’ First Amended

Complaint for Failure to State a Claim.

       7.      Also, on February 15, 2019, the Defendants filed Document No. 43, Defendants’

Answer and Affirmative Defenses to Plaintiffs’ First Amended Class Action Complaint.

       8.      The deadline for Plaintiffs to file their opposition to (Document No. 36) the

Renewed Motion to Dismiss Defendant Elementia S.A.B. De C.V. For Lack of Personal

Jurisdiction is March 15, 2019, thus the time for Plaintiffs to respond has not expired.

       9.      The deadline for Plaintiffs to file their opposition to (Document No. 38)

Defendants’ Renewed Motion to Dismiss in Favor of Arbitration is March 15, 2019; thus, the

time for Plaintiffs to respond has not expired.

       10.     The deadline for Plaintiffs to file their opposition to (Document No. 41) Motion to

Dismiss Counts II-V of Plaintiffs’ First Amended Complaint for Failure to State a Claim is

March 15, 2019; thus, the time for Plaintiffs to respond has not expired.

       11.     Plaintiffs require additional time to properly respond to Defendants’ Motion to

Dismiss Defendant Elementia S.A.B. De C.V. for Lack of Personal Jurisdiction [Document No.

36], and Motion to Dismiss Counts II-V of Plaintiffs’ First Amended Complaint for Failure to




                                                  2

      Case 3:18-cv-00669-FDW-DCK Document 54 Filed 03/13/19 Page 2 of 4
State a Claim (Document No. 38), and Renewed Motion to Dismiss in Favor of Arbitration

(Document No. 41).

       12.     Plaintiffs request they have until March 22, 2019 to file and serve their

oppositions to these pending motions.

       13.     This is the second requested extension, and due to schedule and the complexity of

the issues raised in Defendants’ Motions, Plaintiffs are making this request for a one week

extension.

       14.     Plaintiffs have conferred with Defendants’ counsel who consents to this Motion

for Extension of Time to file replies to Motions to Dismiss.

       15.     In addition, while Defendants intend to file their reply briefs within seven (7) days

of the date on which the response briefs are due, Plaintiffs have agreed to an extension for

Defendants to file their reply briefs so that those will be due on April 9, 2019 in the event

Defendants require more time.

       WHEREFORE the Parties respectfully request an extension of time for Plaintiffs to file a

memorandum in opposition to Defendants’ pending motions through March 22, 2019, and that

Defendants’ time to file a Reply be extended through April 9, 2019.


       Respectfully submitted, this the 13th day of March, 2019.


                                             _/s/ Scott C. Harris___________
                                             Scott C. Harris
                                             N.C. State Bar No. 35328
                                             WHITFIELD BRYSON & MASON LLP
                                             900 West Morgan Street
                                             Raleigh, NC 27603
                                             Telephone: (919) 600-5000
                                             Facsimile: (919) 600-5035
                                             scott@wbmllp.com
                                             Attorneys for Plaintiffs

                                                 3

      Case 3:18-cv-00669-FDW-DCK Document 54 Filed 03/13/19 Page 3 of 4
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Consent Motion was this

day served by filing the document electronically via the CM/ECF system to the following

counsel of record:


Ashley K. Brathwaite                                 Joseph D. Hammond
Ellis & Winters LLP                                  Ellis & Winters LLP
4131 Parklake Avenue                                 300 North Greene Street
Suite 400                                            Suite 800
Raleigh, NC 27612                                    Greensboro, NC 27401
ashley.brathwaite@elliswinters.com                   joe.hammond@elliswinters.com

Robert L. Hickok*
Leah Greenberg Katz*
Anthony Vale*
Brian H. Callaway*
Pepper Hamilton LLP
3000 Two Logan Square, Eighteenth and Arch Streets
Philadelphia, PA 19103-2799
hickokr@pepperlaw.com
katzl@pepperlaw.com
valea@pepperlaw.com
callawab@pepperlaw.com
*Admitted Pro Hac Vice



       This the 13th day of March, 2019.

                                           WHITFIELD BRYSON & MASON LLP

                                           /s/ Scott C. Harris
                                           Scott C. Harris
                                           Harper T. Segui*
                                           N.C. State Bar No. 35328
                                           900 West Morgan Street
                                           Raleigh, NC 27603
                                           Telephone: (919) 600-5000
                                           Facsimile: (919) 600-5035
                                           scott@wbmllp.com
                                           harper@wbmllp.com
                                           Attorneys for Plaintiffs
                                           *admitted Pro Hac Vice

                                              4

      Case 3:18-cv-00669-FDW-DCK Document 54 Filed 03/13/19 Page 4 of 4
